Opper,
dissenting: I do not view these exclusions as permissible because they require a disregard of the plain words of Congress. If there were any remaining doubt that “future interests” describes any right or share in property which is not presently subject to the donee’s use, that doubt would be resolved by unmistakable amplification in the reports1 of Congressional Committees. See McBrier v. Commissioner, 108 Fed. (2d) 967. In order to attach some meaning to these words the prevailing opinion evidently assumes that they extend so far as a case where there is an intervening estate, but no farther. Cf. Edith Pulitzer Moore, 40 B. T. A. 1019. However, it seems apparent that there can be situations where the beneficiary’s interest will be realizable “in possession or enjoyment” only on some “future date” without the specific intervention of an additional or intermediate present interest. See Judge Woodrough’s dissenting opinion in Rheinstrom v. Commissioner (C. C. A., 9th Cir.), 105 Fed. (2d) 642.
*478It seems to me this is such a case. For, under petitioner’s disposition of his life insurance so that it was not convertible into cash during his lifetime, both the possession and enjoyment of the trust estate by these beneficiaries was necessarily postponed until the grantor’s death, an occurrence which petitioner would presumably concede to be a byproduct of the future. Such a transfer presents at once the most persuasive instance of “gifts not reached, for one reason or another, by the estate tax”,2 and of an absence of the single designated ground for the exclusions.3
Smith, Steenhagen, and HakRON agree with this dissent.

 “The term ‘future interests in property’ refers to any interest or estate, whether vested or contingent, limited to commence in possession or enjoyment at a future date.” 72 Cong., 1st sess., Sen. Rept. No. 665, p. 41; 72 Cong., 1st sess., H. Rept. No. 708, p. 29.


 Op. Cit., pp. 40 and 28.


 « * * * to fix the amount sufficiently large to cover in most cases wedding and Christmas gifts and occasional gifts of relatively small amounts.” Op. cit.